Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen U.S. Patent 8,896,362.

With regards to claim 1. Chen teaches a device (as shown in Chen figure 1, item 100), comprising: 
logic circuitry (as shown in Chen figure 1, item 100; see figure 1 with annotations below) having multiple inversion stages including a first inversion stage (I1 inversion buffer), a second inversion stage (I2 inversion “AND” gate), a third inversion stage (I3 inversion “OR” gate) and a fourth inversion stage (I4 inversion buffer), 
wherein the first inversion stage is coupled between an output of the second inversion stage and an input of the third inversion stage (I1 is between I2 output and I3 input), and 
wherein the fourth inversion stage is coupled between an output of the third inversion stage and an input of the second inversion stage (I4 is between I3 output and I2 input).


    PNG
    media_image1.png
    464
    566
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen U.S. Patent 8,896,362 as applied to claim 1 above, and further in view of Baratam U.S. Pub 2019/0028091.

With regards to claim 3. Chen discloses the device of claim 1, but Chen does not teach wherein the first inversion logic is configured to operate as two-transistor (2T) inversion logic.
However Baratam does teach wherein the first inversion logic is configured to operate as two-transistor (2T) inversion logic (as shown in Baratam(2) figure 3A, items 306A and 312A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the inverters would consist of a p-type and n-type transistor or 2 transistors since it was known in the art that the common arrangement for simple inverters consist of the two transistors being a p-type and an n-type as shown in Baratam(2) figure 3A, items 306A and 312A.

    PNG
    media_image2.png
    689
    490
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 2. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the logic circuitry comprises latch circuitry, and wherein the multiple inversion stages comprise configurable inversion stages that are implemented as two-state inverters or tri-state inverters”.

With regards to claim 4. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the second inversion logic is configured to operate as tri-state inversion logic”.

With regards to claim 5. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the second inversion logic is configured to operate as four-transistor (4T) inversion logic”.

With regards to claim 6. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein: the first number of transistors comprises two transistors, and the second number of transistors comprises three or more transistors”. Claim 7 is objected to based upon its dependency to claim 6.

With regards to claim 8. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the device comprises multiple transmission gates including a first transmission gate coupled to a first input of the logic circuitry and a second transmission gate coupled to a second input of the logic circuitry”.




Claims 9-20 are allowed.

With regards to claim 9. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the multiple inversion stages comprise a first inversion stage, a second inversion stage, a third inversion stage and a fourth inversion stage, and wherein: 
the first inversion stage is coupled between an output of the second inversion stage and an input of the third inversion stage; 
the second inversion stage is coupled between a first input of the logic circuitry and a first output of the logic circuitry; 
the third inversion stage is coupled between a second input of the logic circuitry and a second output of the logic circuitry; and 
the fourth inversion stage is coupled between an output of the third inversion stage and an input of the second inversion stage”.
Claims 10 and 11 are allowed to based upon their dependency upon claim 9.

With regards to claim 12. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “comprising: 
one or more first logic gates having first switching structures configured to operate as two-state inversion logic, and 
one or more second logic gates having second switching structures configured to operate as tri-state inversion logic”.
Claims 13-17 are allowed to based upon their dependency upon claim 12.

With regards to claim 18. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “configuring one or more of the multiple inversion stages to operate as first inversion logic, configuring one or more of the multiple inversion stages to operate as second inversion logic with a second number of transistors that is greater than the first number of transistors”.
Claims 19-20 are allowed to based upon their dependency upon claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kao U.S. Pub 2017/0141766 – Latch with inverters and tri-state inverters
Warnock U.S. Pub 2017/0030968 – Latch with inverters and tri-state inverters
Jung U.S. Pub 2012/0223739 – Latch with inverters and tri-state inverters
Nam U.S. Pub 2006/0092716 – Latch with inverters and tri-state inverters
Lee U.S. Pub 2012/0319754 – Latch with cross feedback

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KURTIS R BAHR/Examiner, Art Unit 2844